I,orb, C. J:—
This amendment ought to be allowed. This suit is brought in this Court. The plaintiffs have a right to stay in this Court if their amendment is allowed before the application for removal is filed. We must .assume that you are dealing fairly. V/e will impugn no one’s motives.
We think we ought to allow the amendment to the narr; I should be very much disinclined to oust the jurisdiction of this Court after the Court has once properly assumed jurisdiction. We decline to make the order for removal now. Of course after the amendment has been granted the suit it not within the terms of the statute authorizing the removal of cases to the Circuit Court of the United States.
Spruancb, J:—
I think that that amendment ought to be allowed. Mr. Saulsbury comes in and tells the Court that he wishes to file the papers for removal, at the same time telling the Court that Mr. Biggs is iq town, that he saw him a few minutes since, told Mr. Biggs that he proposed to file the application for removal, and that Mr. Biggs told him that he intended immediately to make an application for amendment to his narr reducing the amount of damages claimed. Now it happened that Mr. Saulsbury got here to the Court first, but we did not allow Mr. Saulsbury to file his papers. There is no application for removal *184filed in this court. On the contrary we thought it was but cour^ teous in us to have Mr. Biggs in court, especially as Mr. Saulsbury had informed us that" Mr. Biggs had advised him that the latter proposed to offer his amendment in this court. Now Mr, Biggs comes into court and makes his application, and we grant it, as we have a perfect right to do. There has nothing happened which takes this case out of our jurisdiction, no papers hg.ve been filed, and it seems to me we are doing for Mr. Biggs no more than what is our plain duty to do. He offers his amendment and we grant it, and if anybody has anything to say as to any application for removal we will now hear it.